Case 4:20-cv-00672 Document 11-8 Filed on 10/08/20 in TXSD Page 1 of 3

EXHIBIT H
Case 4:20-cv-00672 Document 11-8 Filed on 10/08/20 in TXSD Page 2 of 3

From: Melissa Goins

To: s iz"

Ce: "Erik Nichols"

Subject: RE: Ethlokia Plumber/K.W. v. HCDE
Date: Monday, October 5, 2020 3:21:00 PM

 

Attachments: Plumber y. HCDE - Request for Medical RecordsBillsExpenses.msa

Good afternoon Yvonnilda,

We are in agreement to extend the expert report deadline to this Friday, October 9, 2020 at 5:00 pm.

We understand delays that may arise with COVID; however, we have been requesting medical
records since June. It is now been 4 months since our initial request and Plaintiffs have provided no
medical records of the 14 physicians, healthcare providers, or the like noted in their discovery
responses. Furthermore, a majority of Plaintiffs’ discovery responses (of which extensions were also
agreed to) remain unanswered due lack of these same medical records.

Thank you,

Melissa M. Goins, Attorney
Karczewski | Bradshaw | Spalding
3700 Buffalo Speedway, Suite 560
Houston, Texas 77098

Office: (713) 587-9482

Cell: (941) 223-6361

Fax: (888) 726-8374

mgoins(@kbslawgroup,com

From: Yvonnilda Muniz <ygmuniz@outlook.com>

Sent: Monday, October 5, 2020 12:20 PM

To: Melissa Goins <mgoins@kbslawgroup.com>; Erik Nichols <enichols@kbslawgroup.com>
Subject: Ethlokia Plumber/K.W. v. HCDE

Melissa -

Tomorrow is the deadline for me to submit expert reports. | am writing to see if you all agree or are
opposed to an extension to that deadline. | will agree to an equal extension of time for you all to
submit expert reports. | would like to request a months extension. The reasons | will offer are my
health (1 am trying a new medication prescribed by the specialist but need time to see if it will work)
and the difficulty to get records because of COVID. Do you all agree?

Yvonnilda

Yvonnilda Mufiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018

AUSTIN, TX 78709

OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808

EMAIL: ygmuniz@outlook.com
Case 4:20-cv-00672 Document 11-8 Filed on 10/08/20 in TXSD Page 3 of 3

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may be protected by
the attorney-client and other privileges. Any review, use, dissemination, forwarding, printing, copying, disclosure
or distribution by persons other than the intended recipients is prohibited and may be unlawful. Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this message has been sent to you in
error, please notify the sender by replying to this transmission. Thank you for your cooperation.
